
	
		I
		111th CONGRESS
		1st Session
		H. R. 1815
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Barton of Texas
			 (for himself, Mr. Radanovich,
			 Mr. Rogers of Michigan,
			 Mrs. Blackburn,
			 Mr. Sessions,
			 Mr. Whitfield,
			 Mrs. Myrick,
			 Mr. Blunt,
			 Mr. Gallegly,
			 Mr. Gingrey of Georgia,
			 Mr. Sullivan,
			 Mr. Bartlett,
			 Mr. Putnam,
			 Mr. Terry,
			 Mr. Stearns,
			 Mr. Pitts, and
			 Mr. Thornberry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To clarify the applicability of certain provisions in the
		  Consumer Product Safety Improvement Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Product Safety Solutions Act of
			 2009.
		2.Prospective
			 application of lead limits and third party testing requirements
			(a)Lead
			 contentSection 101 of the
			 Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a) is
			 amended—
				(1)by redesignating
			 subsection (b) through (g) as subsections (c) through (h), respectively;
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)Application
							(1)600 parts per
				millionSubsection (a)(2)(A) shall apply beginning February 10,
				2009, only to any children’s product that is manufactured after such date, and
				after February 9, 2010, to any children’s product regardless of the date of
				manufacture.
							(2)300 parts per
				millionSubsection (a)(2)(B) shall apply beginning 2 years after
				the date of enactment of this Act only to any children’s product that is
				manufactured after such date, and beginning 3 years after the date of enactment
				of this Act, to any children’s product regardless of the date of
				manufacture.
							;
				
				(3)in subsection
			 (e)(2), by striking subsection (b) and inserting
			 subsection (c); and
				(4)in subsection (g), by striking or
			 (b) and inserting or (c).
				(b)Effective
			 dateThe amendments made by subsections (a) shall be treated as
			 having taken effect on August 15, 2008.
			3.Prospective
			 application of phthalates prohibition
			(a)Application of
			 phthalates prohibitionSection 108 of the Consumer Product Safety
			 Improvement Act of 2008 (15 U.S.C. 1257c) is amended—
				(1)by redesignated
			 subsections (c) through (e) as subsection (d) through (f), respectively;
			 and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)ApplicationSubsections (a) and (b)(1) and any rule
				promulgated under subsection (b)(3) shall apply beginning February 10, 2009,
				only to any children’s product that is manufactured after such date, and after
				February 9, 2010, to any children’s product regardless of the date of
				manufacture.
						.
				(b)Effective
			 dateThe amendments made by subsections (a) shall be treated as
			 having taken effect on August 15, 2008.
			4.Clarification of
			 testing methodologies
			(a)RulemakingNot later than 180 days after the date of
			 enactment of this Act, the Consumer Product Safety Commission shall promulgate
			 a rule setting forth the testing methodology or methodologies which the
			 Commission determines shall be used for purposes of determining compliance with
			 sections 101(a) and 108 of the Consumer Product Safety Improvement Act of 2008
			 (15 U.S.C. 1278a(a); 2057c).
			(b)Effective date
			 for conformity certificationSection 14(a)(1) of the Consumer Product
			 Safety Act (15 U.S.C. 2063(a)(1)) is amended by striking Except as
			 provided and inserting Beginning 90 days after the issuance of a
			 rule required by section 4(a) of the Consumer Product Safety Solutions Act of
			 2009 except as provided.
			(c)Temporary rule
			 of complianceBeginning
			 February 10, 2009, and continuing until a rule is promulgated under subsection
			 (a), any children’s product that is tested for conformity with the requirements
			 of section 101(a) and section 108 of the Consumer Product Safety Improvement
			 Act of 2008 (15 U.S.C. 1278a(a); 2057c) and certified pursuant to section
			 14(a)(1) of the Consumer Product Safety Act (15 U.S.C. 2063(a)(1)) shall be
			 considered to be in compliance with such section if such children’s product was
			 tested in good faith and in accordance with a reasonable testing methodology
			 and the product was certified based on the results of such testing.
			5.Exclusion of
			 certain materials from lead content limitSection 101(c)(1) of the Consumer Product
			 Safety Improvement Act of 2008 (15 U.S.C. 1278a(c)(1)) (as redesignated by
			 section 1) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking material will neither—
			 and inserting material—
			(2)in subparagraph
			 (A)—
				(A)by striking
			 result in the absorption of any lead into the human body and
			 inserting will not result in the absorption of lead into the human body
			 in excess of the amounts set forth under subsection (a)(2);
				(B)by inserting
			 of the age for which the product is intended after
			 child; and
				(C)by striking
			 nor and inserting or; and
				(3)in subparagraph
			 (B), by striking have any other and inserting will not
			 have any.
			6.Waiver of third
			 party testing requirement for certain component partsSection 14(g) of the
			 Consumer Product Safety Act (15
			 U.S.C. 2063(g)) is amended by adding at the end the following:
			
				(5)Special rule for
				lead content and phthalate content testing and
				certificationSubsection (a) shall not require the manufacturer
				or private labeler of a children’s product to test such product for, or certify
				it with respect to, lead content or phthalate content, as applicable,
				if—
					(A)each component of the product that is
				required to be tested for compliance with sections 101(a) and 108 of the
				Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a(a); 2057c) has
				been tested for lead content or phthalate content, as applicable, by the
				manufacturer or private labeler of the component; and
					(B)the manufacturer
				or private labeler of each such component certifies that the component does not
				contain more lead than the limit established by subsection (a)(2) and (f) of
				section 101 of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C.
				1278a(a)(2) and (f)) or the applicable phthalate limit in effect under section
				108 of such Act, as
				applicable.
					.
		7.Exemptions from
			 tracking label requirementsSection 14(a)(5) of the Consumer Product
			 Safety Act (15 U.S.C. 2063(a)(5)) is amended—
			(1)by striking
			 Effective and inserting (A)
			 In
			 general—Effective;
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)Commission
				exemptive authorityThe
				Commission may, by rule, exempt or modify any of the requirements of this
				section for any product or product category, if the Commission determines such
				requirement to be unduly burdensome or cost prohibitive in relationship to the
				potential risk presented by such product or product category, or not practical
				due to the intended use of such product or product
				category.
					.
			8.General
			 application and exemptive authoritySection 3 of the Consumer Product Safety
			 Improvement Act of 2008 (15 U.S.C. 2051 note) is amended—
			(1)by striking
			 The and inserting (a)
			 In
			 general.—The; and
			(2)by adding at the
			 end the following:
				
					(b)Authority To
				extend or delay effective datesThe Commission may extend the application
				of the effective date of any provision of this Act or the amendments made by
				this Act with respect to any particular manufacturer, distributer, or retailer
				or class of manufacturers, distributors, or retailers if the Commission
				determines that a delay would better promote public safety and that a later
				effective date is in the public interest and publishes the reason for such a
				determination.
					(c)Exemptive
				authorityThe Commission may
				exempt a particular manufacturer, distributor, or retailer or class of
				manufacturers, distributors, or retailers from any provision of this Act or the
				amendments made by this Act if the Commission determines that a delay would
				better promote public safety and that such exemption is in the public interest
				and publishes the reason for such
				determination.
					.
			9.Compliance
			 guidance for small businesses
			(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Consumer Product Safety Commission shall develop and make
			 available on the Commission’s Internet website a compliance guide to assist
			 small businesses in complying with the requirements of the
			 Consumer Product Safety Act (15
			 U.S.C. 2051 et seq.) and other Acts enforced by the Commission.
			(b)ContentsThe
			 guide—
				(1)shall be designed to
			 assist small businesses to determine—
					(A)whether the
			 Consumer Product Safety Act (or any
			 other Act enforced by the Commission) applies to their business
			 activities;
					(B)whether they are
			 considered distributors, manufacturers, private labelers, or retailers under
			 such Act or Acts; and
					(C)which rules,
			 standards, regulations, or statutory requirements apply to their business
			 activities;
					(2)shall provide
			 guidance on how to comply with any such applicable rule, standard, regulation,
			 or requirement, including—
					(A)what actions they
			 should take to ensure that they meet the requirements; and
					(B)how to determine
			 whether they have met the requirements; and
					(3)may contain such
			 additional information as the Commission considers appropriate, including
			 telephone, e-mail, and Internet contacts for compliance support and
			 information.
				
